Citation Nr: 1627487	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  06-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for arthritis of the hips and fingers, to include as secondary to one or more service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1953 to May 1974.  He died on March [redacted], 2012, while this appeal was pending.  The appellant is his surviving spouse.  In April 2012, she filed an application for death benefits, which the RO interpreted to include a request for substitution.  The RO has made an initial determination of substitution eligibility.  See May 2013 rating decision; May 2015 supplemental statement of the case.  As such, the Board may adjudicate the appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board last considered the issue on appeal in September 2015, at which time it remanded for further development.  

The issue on appeal originally included arthritis of the elbows and wrists.  The Board granted service connection for arthritis of the elbows and wrists in its September 2015 decision.  It appears that the RO has still not implemented this decision.  Nevertheless, insofar as the September 2015 Board decision was a full grant of the benefit sought with regard to these aspects of the claim, such aspects of the claim are no longer on appeal.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 



FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's osteoarthritis of the hips was secondary to his service-connected knee disability.

2.  The weight of the evidence supports a finding that the Veteran's osteoarthritis of the fingers was aggravated by his service-connected bilateral foot disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the hips have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for service connection for arthritis of the fingers have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran submitted a claim of service connection for arthritis in January 2005.  He complained of increasing pain and stiffness in his joints, namely, his elbows, wrists, fingers, knees, and hips.  See December 2007 DRO hearing transcript.  He contended that his claimed arthritis was secondary to service-connected disabilities, to include his feet.  See, e.g., December 2007 DRO hearing transcript; June 2009 appellate brief.  He believed that by trying not to put pressure on his feet, he put pressure on his other joints, causing them to develop arthritis.

The medical evidence shows diagnoses of osteoarthritis and polymyalgia rheumatica.  See April 2010 and July 2011 VA examinations.  More precisely, an April 2015 VA opinion shows diagnoses of osteoarthritis of the hands and hips.  Pursuant to the September 2015 Board remand, VA obtained a new VA opinion as to the etiology of the claimed arthritis of the hands and hips.  The requested opinion was provided in December 2015.

Hips

With regard to the hips, the December 2015 VA examiner opined that it was less likely as not that the Veteran's osteoarthritis of the hips was incurred in service or aggravated by his service-connected disabilities.  The examiner reasoned that the Veteran's bilateral hip pain was a form of inflammatory arthritis that would not be expected to result from trauma or from favoring one lower extremity.  The examiner noted a single episode of hip pain in service, but found no nexus between that episode and the current right hip disability.  In this regard, the examiner noted that the Veteran had a right total hip replacement in December 2002, which was necessary due to a fracture of the femoral neck.  Prior to that hip replacement, examinations indicated full and symmetric range of motion in the hips.  Further, when confirmed by radiology, the Veteran's mild degenerative changes were deemed likely to be age-related.  

Notwithstanding, the examiner noted that, in 2001, about a year and half prior to the hip replacement, the Veteran developed greater trochanteric bursitis, first on the right side and later on the left.  The examiner further noted that the condition was deemed likely to be due to altered gait from his osteoarthritis of the knees, when addressed on a rheumatology evaluation in May 2007.  In this regard, the examiner opined that it is at least as likely as not that the Veteran's greater trochanteric bursitis occurred secondary to his service-connected knee disability.  Private treatment records show treatment for bilateral trochanteric bursitis during the appeal period, specifically between August 2004 and August 2007.  

In sum, the evidence shows that the Veteran has a current bilateral hip disability, diagnosed as trochanteric bursitis, which is secondary to his service-connected disability.  Accordingly, entitlement to service connection is warranted.


Fingers

With regard to the fingers, a July 2011 VA examination shows X-ray findings of moderate advanced osteoarthritis of both hands associated with mild to moderate narrowing of the distal interphalangeal joints of both hands and minimal narrowing at the proximal interphalangeal joints.  It also notes osteoarthritic changes at the base of the first and second metacarpocarpal articulations.  See also April 2010 VA examination.  

In a March 2010 letter, a private treatment provider noted X-ray findings of osteoarthritis of the hands/fingers and opined that the Veteran's symptoms were aggravated by the Veteran's need to push up from chairs as a result of his foot disabilities.  

In contrast, a December 2015 VA examiner opined that it was less likely as not that the Veteran's osteoarthritis of the hands was incurred in service or caused or aggravated by service connected disabilities.  The examiner noted that service treatment records showed a ganglion cyst of the left wrist and explained that ganglion cysts are not identified as a cause or risk factor for osteoarthritis.  The examiner further noted that there was no evidence of arthritis symptoms in the Veteran's hands until over 25 years after discharge when the latter was in his mid-60s.  Finally, the examiner reasoned that the Veteran's service-connected disabilities of the back and lower extremities would not be expected to affect the use of the hands or increase the stress upon them.  The examiner did not consider the fact that the Board had previously granted service connection for arthritis of the elbows and wrists.  Significantly, the examiner did not directly address the March 2010 letter from the private provider, in particular, the contention that the Veteran's upper extremity disabilities might be secondary to his use of the hand and arms to push himself up from chairs and thereby compensate for the restrictions placed on him by his service-connected foot disabilities.  In this regard, the December 2015 VA opinion does not contradict the March 2010 letter or outweigh it in probative value.

Resolving doubt in favor of the Veteran, the Board finds that the evidence is in relative equipoise as to whether his osteoarthritis of the fingers was aggravated by his service-connected foot disabilities.  As such, service connection is warranted.
With respect to the baseline level of disability, as the private examiner's opinion in 2010 was based in part on x-ray findings dated March 15, 2010, the Board finds that any evidence prior to that date will establish the baseline level of disability for the purposes of rating assignment.  See 38 C.F.R. § 3.310(b).


ORDER

Service connection for bilateral trochanteric bursitis is granted.

Service connection for osteoarthritis of the fingers is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


